Citation Nr: 1734416	
Decision Date: 08/22/17    Archive Date: 08/30/17

DOCKET NO.  15-24 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD), to include anxiety, major depression, bipolar disorder or any acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, major depression and bipolar disorder, also claimed as PTSD and as mental health conditions, and to include as due to service-connected tinnitus. 

3.  Entitlement to an initial compensable rating for bilateral hearing loss.

4.  Entitlement to service connection for hypertension, claimed as high blood pressure.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney

ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from May 1980 to July 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

Although the RO appears to have reopened the previously denied claim for service connection for PTSD in its October 2013 rating decision, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2014) to address the question of whether new and material evidence has been received to reopen the service connection claims.  That matter goes to the Board's jurisdiction to reach the underlying claims and adjudicate such on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the favorable decision on the request to reopen-the Board has characterized the appeal as encompassing the matters set forth on the title page.

Further, as concerns the Veteran's reopened PTSD claim, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Here, the medical evidence of record reveals diagnoses for multiple mental health disorders.  Thus, the issue on appeal has been expanded to include service connection for an acquired psychiatric disorder, to include anxiety, major depression and bipolar disorder, claimed as PTSD. 

The Board notes that, in a July 2014 statement to VA, the Veteran withdrew his claim for an initial compensable rating for bilateral hearing loss.  However, in his September 2014 Notice of Disagreement concerning the October 2013 rating decision, he included the issue of the evaluation of his bilateral hearing loss, and such was addressed in the Statement of the Case issued in July 2015.  Thus, the Board finds that the issue is still properly before it. 

The Board also notes that the Veteran was originally represented in these matters by Disabled Veterans of America, as evidence by a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) executed in April 2005. However, in February 2014, the Veteran submitted a VA Form 21-22a (Appointment of Individual as Claimant's Representative) appointing J. Michael Woods as his accredited attorney.  The Board recognizes this change in representation and such is reflected on the title page of this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

For reasons set forth below, the issue of service connection for hypertension is being REMANDED to the agency of original jurisdiction (AOJ) for further development.  VA will notify the Veteran when further action, on his part, is required. 


FINDINGS OF FACT

1.  In a decision issued in November 2010, the RO denied service connection for PTSD, to include anxiety, major depression, bipolar disorder or any acquired psychiatric disorder.  Although the Veteran filed a notice of disagreement the next month, he did not perfect an appeal.  Therefore, the November 2010 decision is final.
2.  Evidence added to the record since the final November 2010 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include anxiety, major depression and bipolar disorder, also claimed as PTSD and as mental health conditions.

3.  The Veteran's diagnosed anxiety and depression are aggravated by his service-connected tinnitus.

4.  For the entire appeal period, the Veteran's bilateral hearing loss is manifested by no worse than Level II hearing in the left ear and no worse than Level III hearing in the right ear. 


CONCLUSIONS OF LAW

1.  The November 2010 rating decision that denied the Veteran's claim of entitlement to service connection for PTSD, to include anxiety, major depression, bipolar disorder or any acquired psychiatric disorder, is final.  38 U.S.C.A. § 7105 (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010) [(2016)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2016).

3.  The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2016).

4.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100, and Tables VI, VII (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for PTSD and grant service connection for an acquired psychiatric disability are completely favorable, no further action is required to comply with the VCAA and its implementing regulations.

Turning to the Veteran's claim for a compensable rating for bilateral hearing loss, neither he nor his attorney have referred to any deficiencies in either VA's duty to notify or to assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Analysis

New and Material Evidence 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision, and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104 (a).  From the date of notification of an AOJ decision, the claimant has one year to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period. 38 U.S.C.A. § 7105 (b) and (c); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed AOJ decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  In making such a determination, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.   

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran was denied service connection in a November 2010 rating decision, as the evidence did not show that there was any nexus between a psychiatric disability and the Veteran's military service. 
The Veteran filed a notice of disagreement with the November 2010 rating decision and a statement of the case was issued in March 2013.  However, the Veteran did not perfect an appeal as to this issue.  Therefore, the November 2010 rating decision is final.  38 U.S.C.A. § 7105 (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010) [(2016)]. 

Since the November 2010 rating decision, the Veteran has submitted additional evidence, including multiple statements, as well as a medical opinion from a private doctor concerning a link between the Veteran's service-connected tinnitus and his psychiatric disabilities.  This evidence is new, in that it was not previously of record at the time of the November 2010 rating decision.  Additionally, the newly submitted evidence is not cumulative or redundant of evidence already of record.  

Given the standard set forth in Shade, outlined above, the Board finds that the additional evidence is new and material within the meaning of 38 C.F.R. § 3.156, thus warranting reopening of the claim of service connection for a psychiatric disability.

Acquired Psychiatric Disability

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604   (Fed.Cir.1996).

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability. See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As noted above, since the last final denial of his claim for service connection for PTSD, now characterized as an acquired psychiatric disorder, to include anxiety, major depression and bipolar disorder (hereinafter, "acquired psychiatric disability"), the Veteran has asserted a new theory of entitlement to service connection.  Specifically, the Veteran contends that his service-connected tinnitus has aggravated his diagnosed anxiety and depression.  There are two medical opinions of record which address this theory.

The first is a September 2014 report authored by Dr. H.H., a private psychologist.  In her report, she determined that the Veteran's tinnitus caused his diagnosed mood disorder.  She explained that there were medical studies, which she named, that showed that neural circuits were activated both in depression and tinnitus and that the effect of the Veteran's tinnitus and mood disorder "holistically" disabled him.  She also concluded that, based on her interview with the Veteran, that his tinnitus was more likely than not aggravating his mood disorder.  

The Board affords little probative value to Dr. H.H.'s September 2014 report.  Most importantly, the Board finds that her report is internally inconsistent, as it determines both that the Veteran's tinnitus caused his mood disorder, and also that it aggravated the same.  

In addition, Dr. H.H. did not discuss any of the other psychiatric disabilities that the Veteran has been diagnosed with over the many years since his military service, or address why the Veteran's multiple other mental health examiners and treatment providers have never made a connection between his well-documented history of psychiatric disabilities and his service-connected tinnitus.  Accordingly, as the opinion is both internally inconsistent and lacks a well-reasoned medical explanation for its conclusions, it is afforded little probative weight on the question of nexus.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two ).
In March 2015, the Veteran underwent a VA mental disorders examination.  However, as the examination progressed, the Veteran became upset and the examiner, fearing for his safety, concluded the session. 

In May 2015, the Veteran underwent an additional VA mental disorders examination. At that time, he described difficulty in being around other people, as his tinnitus made it hard to understand what was being said to him.  As a result, he isolated himself and withdrew from other people.  The VA psychologist determined that the Veteran's acquired psychiatric disability was at least as likely as not aggravated beyond its natural progression by his tinnitus.  As rationale, she explained that specific medical studies showed an association between tinnitus and depression and anxiety.  She noted that many people with tinnitus felt depressed and anxious and, like the Veteran, had problems sleeping.  She determined that the Veteran's tinnitus coexisted with his depression and anxiety. 

The Board affords this opinion significant probative weight on the question of nexus.  The VA examiner, following a full examination of the Veteran, proffered a medical opinion which she supported with a reasoned explanation. See Stefl, supra.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board finds that his acquired psychiatric disability is aggravated by his service-connected tinnitus and, thus, service connection is warranted. 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As the claim for service connection for an acquired psychiatric disability is being granted on a secondary basis, the Board finds that there would be no useful purpose in addressing the theory of direct service connection.

Bilateral Hearing Loss

The Veteran asserts that his bilateral hearing loss is more severe than as reflected by the currently-assigned noncompensable disability rating.  Therefore, he contends that he is entitled to a higher initial rating for the disability. 

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bilateral hearing loss is currently assigned a noncompensable rating, effective July 10, 2013, under 38 C.F.R. § 4.85, Diagnostic Code 6100. 

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85 (h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set forth in the Rating Schedule.  38 C.F.R. 
§ 4.85.  An exceptional pattern of hearing loss occurs when each of the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86.

Based on review of the evidence currently of record, the Board finds that the Veteran's bilateral hearing loss has, at no time during the appeal, met the criteria for a compensable disability rating. 

The Veteran underwent a VA audio examination in September 2013.  At that time, the puretone thresholds in decibels at the tested frequencies of 1000, 2000, 3000, and 4000 Hz were 15, 10, 40 and 45, respectively, in the left ear; and were 10, 5, 25 and 50, respectively, in the right ear.  The examiner noted that the puretone threshold average in the left ear was 28 decibels and the right ear was 23 decibels. Speech discrimination was 96 percent, bilaterally.  The Veteran reported that he had difficulty hearing in certain situations. 

For the left ear, the average pure tone threshold of 28 decibels, along with a speech percentage of 96 percent, warrants a designation of Level I under Table I of 38 C.F.R. § 4.85.  For the right ear, the average pure tone threshold of 23 decibels, along with a speech discrimination percentage of 96, also warrants a designation of Level I. Under Table VII of 38 C.F.R. § 4.85, where each ear is designated at Level I, the appropriate rating is 0 percent. 

The Board has also reviewed the Veteran's medical treatment records, and such do not reflect any audiometric findings that suggest a higher degree of impairment of hearing acuity exists at any point during the appeal period.
The Board has also considered the Veteran's service-connected bilateral hearing loss under 38 C.F.R. § 4.86.  However, the audiometric evidence of record does not show that the Veteran's bilateral hearing loss fits the requirements of an unusual pattern of hearing impairment, as pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz are not each at 55 decibels or more, and the pure tone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Therefore, 38 C.F.R. § 4.86 is not for application in this case. 

To the extent that the Veteran contends that his bilateral hearing loss is more severe than currently evaluated, the Board observes that the Veteran is competent to report symptoms capable of lay observation, which in this case include problems hearing other people.  However, the Veteran is not competent to report that his hearing acuity is of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities, as such an opinion requires medical expertise-such as training in evaluating hearing impairment-which the Veteran has not been shown to have.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Board acknowledges the Veteran's reports of problems with his hearing.  However, even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a compensable evaluation are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered). 
The Board has also considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his symptomatology has been stable throughout the appeal period. Therefore, assigning staged ratings for such disability is not warranted.

Accordingly, after a thorough review of the evidence, the Board finds that the preponderance of the evidence is against a finding that the Veteran's service-connected bilateral hearing loss disability warrants a compensable rating during the period on appeal.  As the preponderance of the evidence is against the claim, there is no benefit of the doubt to resolve and it must be denied. 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016); see also Gilbert, supra.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened.

Entitlement to service connection for an acquired psychiatric disability, as secondary to service-connected tinnitus, is granted.

An initial compensable rating for bilateral hearing loss is denied.

REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's hypertension claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In September 2013, the Veteran underwent a VA hypertension examination.  The examiner noted that the Veteran entered service in February 1980 with a diagnosis of hypertension.  She confirmed that he was taking medication for the treatment of the condition.  On the question of nexus, the examiner concluded that the Veteran's hypertension was less likely than not incurred in or caused by an in-service injury, event or illness.  In support of her conclusion, the examiner noted that the Veteran did not have high blood pressure at the time of his separation from service.  She indicated that the Veteran informed her that he lost 50 pounds while serving in the Air Force and she explained that this was the reason why he had normal blood pressure at the time of his exit. 

The Board finds that this opinion is inadequate.  First, service treatment records indicate that the Veteran weighed 180 pounds at the time of his entrance to service, and 175 at the time of separation, three years later.  He lost only 5 pounds in the time he was in service, not 50.  Therefore, the examiner based her opinion on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative.)

Second, the examiner failed to discuss any aggravation of the Veteran's pre-existing hypertension by his military service-instead, she simply concluded that there was no nexus between the Veteran's hypertension and his Air Force service.  However, that is not the standard used when a disability such as hypertension is noted at entrance.   

A veteran is presumed to be in sound condition when entering service except for defects noted when examined and accepted for service.  38 U.S.C.A. § 1111.  When a pre-existing disability is noted upon entry into service, a veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In this circumstance, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran, not VA, to establish an increase in severity.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  

Here, there has been no discussion of aggravation of the Veteran's pre-existing hypertension by his military service.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  Therefore, the Board finds that a remand is necessary for a new VA examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a VA examination to address his hypertension claim. All medically necessary tests should be performed.  The record should be made available to the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.

The examiner is then asked to opine as to the following:

a) Whether there is clear and unmistakable evidence that the Veteran's hypertension pre-existed his active duty service. 

b) Then, if there is clear and unmistakable evidence that the hypertension pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing hypertension did not undergo an increase in the underlying pathology during that service.  If there was an increase in the severity of the Veteran's hypertension, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

c) If there is no clear and unmistakable evidence that hypertension pre-existed the Veteran's active duty service, then the examiner is asked whether it is at least as likely as not that the disorder had its onset in, or is directly related to, his active duty service, or manifested within one year of each discharge from active duty and, if so, describe in detail the symptoms of such.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding incurrence and continuity of symptomatology, and the results of his blood pressure testing. All examination findings, along with complete rationale for the conclusions reached, must be provided.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


